ORDER
On consideration of the petition for rehearing and suggestion for rehearing en banc filed on September 3, 1987, by the defendants-appellants, and the answer filed by the plaintiff-appellee, a vote of the active members of the Court having been requested and a majority of the judges in regular active service * having voted to rehear this case en banc,
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same is hereby, GRANTED.
IT IS FURTHER ORDERED that the panel opinion and the judgment entered August 20, 1987, are hereby VACATED. This case will be reheard en banc at the convenience of the Court.

 The Honorable Luther M. Swygert, Senior Circuit Judge, was a member of the original panel, but he did not participate in the vote on rehearing en banc.